Citation Nr: 0633254	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  99-02 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. section 1151 
for a respiratory disorder, to include nasal polyps. 


REPRESENTATION

Veteran represented by: AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel

INTRODUCTION

The veteran had active service from December 1956 to November 
1958. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

This case was previously remanded by the Board in April 2001 
and March 2005.  The required development having been 
completed, this case is appropriately before the Board.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

During the course of this appeal, the veteran had two Board 
hearings in January 2001 and August 2006.  Additionally, the 
veteran had an informal hearing with the RO in May 1999.  
Transcripts of these hearings are associated with the claims 
file.  


FINDING OF FACT

Fault on VA's part in providing VA issued inhalers causing 
permanent worsening of chronic obstructive pulmonary disease 
(COPD) or nasal polyps is not shown. 


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. section 1151 
have not been met.  38 U.S.C.A. §§ 1151, 5107(b) (West 1991, 
West 2002 & Supp. 2005); 38 C.F.R. §§ 3.358(a) (1996),  3.361 
(2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

By September 1999 and November 2002 letters, VA advised the 
veteran of the essential elements of the VCAA.  The veteran 
was advised that in order to establish his claim, the 
evidence would need to show a current disability due to or 
caused by VA treatment.  VA also informed him that it would 
make reasonable efforts to help him get the evidence 
necessary to substantiate his claim but that he must provide 
enough information so that VA could request any relevant 
records.  It told him that it was responsible for obtaining 
any evidence held by a government agency.  The veteran was 
also informed that if he had any evidence in his possession 
pertaining to the claim, he should submit it to VA.  These 
letters, therefore, provided sufficient notice of the 
aforementioned elements.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds,  
444 F.3d 1328 (Fed. Cir. 2006).  The veteran received notice 
of the VCAA after the initial unfavorable agency decision.  
Regardless, the veteran has had ample opportunity to respond 
to the most recent VCAA letter, supplement the record, and 
participate in the adjudicatory  process after the notices 
were given.  After the November 2002 notice, the claim was 
readjudicated by the RO in multiple supplemental statements 
of the case (SSOC's).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  As the veteran's claim relates to 
compensation under 38 U.S.C.A. section 1151 for additional 
disability resulting from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of hospitalization, medical or surgical treatment, or 
examination as opposed to service connection, the Board finds 
that the holding in Dingess/Hartman v. Nicholson is 
inapplicable. 

VA has obtained VA medical records and private medical  
records.  VA has provided the veteran with multiple 
examinations during the course of this appeal.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2005); 38 
C.F.R. 
§§ 3.159(b), 20.1102 (2005); Pelegrini II, supra; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA. 

Analysis

The veteran claims that he is entitled to benefits under 38 
U.S.C.A. section 1151. Specifically, the veteran has 
testified that the VA provided him with an Atrovent inhaler 
containing a fluorocarbon element, to which he had an 
allergy.  He claims that this inhaler caused hospitalization 
seven times in three years.  Additionally, the veteran 
asserts that the inhaler was analyzed and defective, 
containing a mixture of menthol and perfume. Finally, the 
veteran states that due to this reaction, he developed nasal 
polyps.

The provisions of 38 U.S.C.A. section 1151 were amended, 
effective October 1, 1997, to include the requirement of 
fault, requiring that additional disability be the result of  
carelessness, negligence, lack of proper skill, error in 
judgment or similar fault on the part of VA in furnishing  
care, or an event not reasonably foreseeable.  See 38  
U.S.C.A. § 1151 (West Supp. 2005).  Here, since the veteran 
filed his claim in September 1997, the Board will apply the 
regulations in effect before and after October 1, 1997.   

Prior to October 1, 1997, in pertinent part, 38 U.S.C.A. 
section 1151 (West 1991) provided that where any veteran 
shall have suffered an injury, or an aggravation of an 
injury, as the result of hospitalization, medical or surgical 
treatment, . . . and not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability . . ., disability or death compensation 
. . . shall be awarded in the same manner as if such 
disability, aggravation, or death were service-connected.

The VA also promulgated a regulation to implement the 
statute.  38 C.F.R. 
section 3.358(a) (1996) provided that benefits will be paid 
for additional disability resulting from a disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of training, hospitalization, medical or surgical 
treatment, or examination.  Section (b) of the regulation 
specified that in determining that additional disability 
exists, the following considerations would govern:

(1) The beneficiary' s physical condition immediately prior 
to the disease or injury on which the claim for compensation 
is based will be compared with the subsequent physical 
condition resulting from the disease or injury, each body 
part involved being considered separately.  (i) As applied to 
examinations, the physical condition prior to the disease or 
injury will be the condition at time of beginning the 
physical examination as a result of which the disease or 
injury was sustained. 	(ii) As applied to medical or 
surgical treatment, the physical condition prior to the 
disease or injury will be the condition which the specific 
medical or surgical treatment was designed to relieve. (2)
	Compensation will not be payable under 38 U.S.C. section 
1151 for the continuance or natural progress of disease or 
injuries for which the training, or hospitalization, etc., 
was authorized.  

After October 1, 997, 38 U.S.C.A. section 1151 (West Supp. 
2005) provided that if VA hospitalization or medical or 
surgical treatment resulted in additional disability or death 
that is not the result of the veteran's own willful 
misconduct or failure to follow  instructions, compensation 
is awarded in the same manner as if the additional disability 
or death were service-connected.  See 38 C.F.R. §§ 3.361, 
3.800(a) (2005).  Although claims for 38 U.S.C.A. section 
1151 benefits are not based upon actual service connection, 
there are similarities in their adjudication.  Boeck v. 
Brown, 6 Vet. App. 14, 16-17 (1993).  A claim for 38 U.S.C.A. 
section 1151 benefits must be supported by medical evidence 
of a current disability and medical evidence that the current 
disability resulted from VA hospitalization, medical 
examination, or treatment.

Current applicable regulation provides that where it is 
determined that there is additional disability resulting from 
a disease or injury or an aggravation of an existing disease 
or injury suffered as a result of hospitalization, medical or 
surgical treatment, or examination, compensation will be 
payable for such additional disability.  38 C.F.R. § 3.361 
(2005).

38 C.F.R. section 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped.  VA considers each involved 
body part or system separately.

38 C.F.R. section 3.361(c) states that claims based on 
additional disability or death due to hospital care, medical 
or surgical  treatment, or examination must meet the 
causation requirements of this paragraph and paragraph (d)(1) 
or (d)(2) of this section.  Actual causation is required.  To 
establish causation, the evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  Hospital care, medical or 
surgical  treatment, or examination cannot cause the 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  Additional disability or death caused by a 
veteran's failure to follow properly given medical 
instructions is not caused by hospital care, medical or 
surgical treatment, or examination.

38 C.F.R. section 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a  
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of  
care that would be expected of a reasonable health care  
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of section 17.32 of this 
chapter.  Minor deviations from the requirements of section 
17.32 of this chapter that are immaterial under the 
circumstances of a case will not defeat a finding of informed 
consent.  Consent may be express (i.e., given orally or in 
writing) or implied under the circumstances specified in 
section 17.32(b) of this chapter, as in emergency situations.

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one  
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of section 17.32 of this chapter.  

In essence, a claimed disability is a qualifying additional 
disability if such disability was not the result of the 
veteran's willful misconduct and (1) the disability was  
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered  
by the Secretary, and the proximate cause of the disability 
was due to either (A) carelessness, negligence, lack of  
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or  
surgical treatment, or examination, or (B) an event not  
reasonably foreseeable.  38 U.S.C.A. § 1151 (West Supp. 
2005). 

Private treatment records from 1989 to 1996 show diagnosis of 
COPD. 

June 1997 VA treatment records show that an Atrovent aerosol 
was prescribed to the veteran.
 
July 1997 private treatment records show a hospital admission 
due to acute decompensation of COPD.  The record shows that 
the veteran was started on AeroBid and was hypersensitive to 
tricloro-Flouro-Ethan, causing an acute exacerbation of 
bronchial spasm.  

At a June 1998 VA examination, the veteran reported that 
after using AeroBid with a fluorocarbon propellant, he was 
hospitalized for an acute exacerbation of COPD.  The veteran 
claims that he has not been the same since.  The veteran 
complained of shortness of breath. The examiner stated that 
the veteran had a history of COPD and a pre-existing allergy 
to fluorocarbon propellants; he was accidentally administered 
an AeroBid metered dose inhaler.  This caused him to have an 
acute exacerbation of his COPD, necessitating short term 
hospitalization.  The examiner opined that the respiratory 
disorder shortly worsened due to the fluorocarbon propellant, 
but did not worsen overall on a long term basis.  The 
veteran's ongoing shortness of breath and diminished external 
capacity represented a natural progression of the COPD with a 
restrictive pulmonary disease component.  

A June 1998 report from a VA hospital showed lung volumes and 
spirometry probably within normal limits.  There was the 
presence of a decreased forced vital capacity with a normal 
total lung capacity.  Diffusing capacity was reduced.  

1998 VA treatment records showed diffuse prominence of the 
soft tissues within the nasal cavity indicating nasal 
polyposis and COPD, an acute inflammatory process. A March 
1998 VA report showed that the veteran admitted to the 
hospital for acute respiratory failure.  A chest x-ray showed 
hyperinflation and scarring consistent with chronic lung 
disease.  The admission record noted that the veteran was 
allergic to the inhaler propellent.   

August 1998 VA records showed an endoscopic nasal polypectomy 
procedure. 

December 1999 records showed a history of nasal polyps, COPD, 
inhaler use and smoking.  

2000 VA treatment records showed worsening of shortness of 
breath at resting and exertion with cough; the veteran stated 
that all symptoms started after having a flu shot two weeks 
prior.  An October 2000 chest radiology report showed COPD, 
calcified granulomas in the left lower lobe, and calcified 
right hilar lymph nodes.  Records show that the hypoxemia, 
eosinophilia, and shortness of breath were due to an COPD 
exacerbation as opposed to an allergy.  

2000 to 2001 VA treatment records show that the veteran used 
oxygen, was treated for allergies, and had COPD with 
exacerbations, including cough and wheezing.  

At a May 2003 VA examination, the examiner stated that the 
veteran had history of COPD.  The veteran related that he 
smoked cigarettes on multiple occasions, quit several times, 
and restarted in 2002.  The veteran related that he used an 
albuterol metered dose inhaler for approximately two years 
before starting on AeroBid.  At this examination, the veteran 
related that the onset of his problems was with the use of an 
Atrovent inhaler, containing perfume, which led to several 
hospital visits for acute exacerbation of chronic bronchitis.  
The veteran stated that he had nasal polyps, is short of 
breath at rest and exertion, and has a nighttime dependence 
on oxygen due to the Atrovent inhaler.    

The examiner noted that in a prior June 1998 VA examination, 
the veteran related that he had a pre-existing allergy to the 
fluorocarbon propellant and took AeroBid, containing a 
fluorocarbon propellant.  This veteran claimed that this 
caused him to be hospitalized with an acute exacerbation of 
COPD. 

Examination showed decreased breath sounds in a symmetric 
pattern bilaterally with hyperresonance to percussion, but 
normal diaphragmatic excursion.  There were no adventitious 
sounds.  Cardiac borders were normal by percussion, S1 and S2 
were normal.  Physical examination of the ears, nose and 
throat were unremarkable.  There was no evidence of nasal 
polyps, or of residuals of prior surgery for nasal polyps.

After examination and contrasting the two examinations, the 
examiner opined that the veteran had fluctuations typical of 
COPD and there was no demonstrated basis in either 
Aerobid/fluorocarbon or Atrovent/perfume related allergies.  
There was not an overall worsening of the respiratory 
disorder from using these products, but an overall worsening 
of the disorder as an actual worsening of the COPD.  The 
veteran's ongoing shortness of breath and diminished 
exertional capacity represent a natural progression of the 
chronic pulmonary disease component and are reflective of the 
veteran's propensity for using tobacco products.  The 
examiner also noted that there was no evidence of ongoing 
nasal polyps or evidence of their removal.  Further, the 
examiner stated that there was no evidence suggesting that 
nasal polyps or any residuals were a result of usage of VA 
issued inhalers, either Atrovent or Aerobid, or caused by a 
VA hospitalization.

VA treatment records from 2003 to 2005 shows reports of 
problems with coughing, drainage, and difficulty sleeping.  
Records show that the veteran uses an inhaler and oxygen at 
night.

In the present case, compensation under 38 U.S.C.A. section 
1151 before and after October 1, 1997 is not warranted.  
Though private treatment records show that the veteran took 
VA issued inhalers and was hypersensitive to tricloro-Flouro-
Ethan, causing an acute exacerbation of bronchial spasm, 
there has been no additional disability demonstrated.  There 
is no medical evidence that the veteran's COPD or any 
respiratory disorder has permanently worsened as a result of 
the VA issued inhalers.  Specifically, the VA examiner, after 
reviewing the file and examining the veteran on two separate 
examinations, opined that the respiratory disorder shortly 
worsened due to the fluorocarbon propellant, but did not 
worsen overall on a long term basis.  He stated that the 
veteran's respiratory disorder had fluctuations typical of 
COPD, and there was no demonstrated basis that either 
Aerobid/fluorocarbon or Atrovent/perfume created an overall 
worsening of the respiratory disorder.  There is no other 
medical evidence to show that the veteran's respiratory 
disorder, to include COPD, was worsened due to the inhaler 
use.  Therefore, as there is no medical evidence that the VA 
issued inhalers resulted in an additional disability, 
compensation under 38 U.S.C.A. section 1151 is not warranted.  
38 U.S.C.A. section 1151 (West 1991 & Supp. 2005), 38 C.F.R. 
section 3.361(c).

Additionally, the veteran has asserted that he developed 
nasal polyps as a result of the VA issued inhalers.  There is 
no medical evidence to support this contention.  Though 
treatment records show that the veteran underwent an 
endoscopic nasal polypectomy procedure in August 1998, the VA 
examiner stated that there was no evidence suggesting that 
the nasal polyps or any residuals were a result of usage of 
VA issued inhalers.  Moreover, there is no current evidence 
of nasal polyps.  In the absence of proof of a present 
diagnosis of nasal polyps, there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Therefore, as there is no medical evidence relating the 
August 1998 nasal polyps to the use of the VA issued inhalers 
or any current findings of nasal polyps, compensation under 
38 U.S.C.A. section 1151 is not warranted.  38 U.S.C.A. 
section 1151 (West 1991 & Supp. 2005).

The Board acknowledges the veteran's claim that the inhaler 
issued by the VA was analyzed by a lab and contained a 
mixture of perfume and methanol.  However, there are no lab 
findings or other evidence to support this contention.  
During the course of this appeal, the veteran has had several 
opportunities to submit evidence, including two Board 
hearings.  To date, other than the veteran's assertions, 
there is no competent evidence showing that the inhalers were 
defective or contained perfume.

The Board notes that the veteran claims that the VA issued 
inhalers resulted in a worsening of COPD and nasal polyps.  
However, as a lay person the veteran is not competent to give 
an opinion requiring medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The only medical evidence 
of record shows that the veteran's respiratory condition was 
not permanently worsened as a result of the VA issued 
inhalers and that the inhalers did not cause nasal polyps.  

Based upon the above, the Board finds that the evidence is 
not evenly balanced in this case and concludes that the 
criteria for compensation benefits pursuant to the provisions 
of 38 U.S.C.A. section 1151 have not been met.  38 U.S.C.A. § 
1151 (West 1991 &  Supp. 2005); 38 C.F.R. § 3.358 (2005).  
 

ORDER

Compensation under 38 U.S.C.A. section 1151 for a respiratory 
disorder, to include nasal polyps is denied. 




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


